341 S.W.3d 190 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
Alfred D. JONES, Defendant/Appellant.
No. ED 95259.
Missouri Court of Appeals, Eastern District, Division Two.
May 10, 2011.
Shaun J. Mackelprang, Dora A Fichter, Jefferson City, MO, For Plaintiff/Respondent.
Robert W. Lundt, St. Louis, MO, For Defendant/Appellant.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER, III, J.


*191 ORDER

PER CURIAM.
Alfred Jones (hereinafter, "Defendant") appeals from the trial court's judgment after a jury found him guilty of one count of forcible rape. Section 566.030 RSMo (2000),[1] two counts of forcible sodomy. Section 566.060, one count of kidnapping. Section 565.110, and two counts of attempted forcible sodomy. Section 566.060. The trial court sentenced Defendant to a consecutive term of twenty years' imprisonment on each count of rape and forcible sodomy, and five years' imprisonment on each count of kidnapping and forcible sodomy. Defendant raises two allegations of error, claiming the trial court abused its discretion in allowing the State's voir dire questioning and allowing testimony which bolstered the victim's testimony.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All further statutory references herein are to RSMo (2000).